Name: Commission Regulation (EEC) No 346/88 of 3 February 1988 introducing special surveillance of imports of dessert apples from third countries
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy
 Date Published: nan

 6. 2. 88 Official Journal of the European Communities No L 34/21 COMMISSION REGULATION (EEC) No 346/88 of 3 February 1988 introducing special surveillance of imports of dessert apples from third countries products (4), as last amended by Regulation (EEC) No 2082/87 0 ; Whereas pursuant to Articles 144 and 280 of the Act of Accession, quantitative restrictions are applied by Spain and Portugal respectively on imports from third countries of the products in question ; whereas the measures provided for in this Regulation need not, therefore, be applied in respect of imports into those two Member States, HAS ADOPTED THIS REGULATION : Article 1 The release before 1 September 1988 for free circulation within the Community as constituted at 31 December 1985, hereinafter referred to as the Community of Ten, of dessert apples falling within subheadings 0808 10 91 , 0808 10 93 and 0808 10 99 of the combined nomencla ­ ture, shall be subject to the presentation of an import licence issued, in accordance with Articles 2 and 3, by the Member States concerned to all applicants irrespective of where their place of business is located in the Communiy. The licence shall be valid throughtout the Community of Ten. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas the production of dessert apples in the main producer Member States is up on last year's figures ; whereas producer prices are, to a varying extent depend ­ ing on the market concerned, well below those of 1986/87, which in turn were lower than in preceding marketing years ; whereas unsold stocks are appreciably higher than at the same time in 1986/87, despite the withdrawal of large quantities since the beginning of the marketing year ; Whereas imports of dessert apples from third countries have shown a steady and appreciable increase ; whereas, in the light of the forecasts for exports to the Community from countries in the Southern hemisphere, a further sharper increase is expected during the current marketing year ; Whereas, accordingly, the Community market is threat ­ ened with serious disruption which may endanger the objectives set out in Article 39 of the Treaty ; Whereas measures should accordingly be adopted which will allow close monitoring of dessert apple imports until the end of the period of importation from the third coun ­ tries concerned ; whereas the system which is best suited to that purpose would be a system of import licences which provides for a waiting period between the applica ­ tion for a licence and the latter's date of issue ; Whereas it is advisable to apply the provisions of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural Article 2 1 . The import licence shall be issued subject to the lodging of security of 1,5 ECU per 100 kilograms net. The security shall be forfeit in whole or in part if, during, the period of validity of the licence, the quantities stated in the licences are not released for free circulation or are released for circulation in part only. 2. The provisions of Regulation (EEC) No 3183/80 shall apply, save as otherwise provided in this Regulation. By way of derogation from the second sentence of Article 9 ( 1 ) of Regulation (EEC) No 3183/80, rights deriving from the import licences shall not be transferable . 3 . The import licences shall be valid from one month after their date of issue within the meaning of Article 3 (3) of this Regulation . No licence shall, however, be valid after 31 August 1988 . 4. The provisions of Article 8 (4) of Regulation (EEC) No 3183/80 shall not apply. ( ») OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 23, 28. 1 . 1988, p. 1 . V) OJ No L 291 , 28 . 12. 1972, p. 3 . O OJ No L 338, 13 . 12. 1980, p . 1 . O OJ No L 195, 16. 7. 1987, p . 11 . No L 34/22 Official Journal of the European Communities 6. 2. 88 Article 3 1 . The product's country of origin shall be stated in box 14 of both the application for an import licence and the licence itself. The import licence shall be valid only for products originating in the country shown in the said box 14. 2. In accordance with the second paragraph of Article 1 , one of the following forms of wording shall appear in box 20A of the import licence :  no valido en Espana y Portugal  ikke gyldig i Spanien og Portugal  in Spanien und Portugal ungÃ ¼ltig  Ã ´Ã µÃ ½ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ ÃÃ ÃÃ ±Ã ½Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ± which applications for import licences have been received. Such notifications shall take place :  every Wednesday, in respect of applications lodged on the Monday or Tuesday of that week,  every Friday, in respect of applications lodged on the Wednesday or Thursday of that week,  every Monday, in respect of applications lodged the preceding week on Friday. Member States shall, if they have received no application for an import licence during the abovementioned periods, notify the Commission thereof by telex on the days specified above. Article 5 The provisions of this Regulation shall not apply in the case of Spain or Portugal. Article 6 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. However, Article 3 (3) shall not apply until 22 February 1988 .  valid in all Member States except Spain and Portugal  non valable en Espagne et au Portugal  non valido in Spagna e in Portogallo  niet geldig in Spanje en Portugal  nÃ £o e valido em Espanha ou em Portugal. 3 . Import licences shall be issued on the fifth working day following the day on which the application is lodged unless measures are taken within that time. Article 4 The Member States shall notify the Commission of the quantities of dessert apples, by subheading of the combined nomenclature and by country of origin, for This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 February 1988 . For the Commission Frans ANDRIESSEN Vice-President